Opinion on toe Court, Harker, P. J. On the 18th of September, 1890, appellee caused judgment to be entered in vacation for $860.10 against appellant, on a note for $800 and interest, dated May 11, 1889, and purporting to have been made by appellant to appellee. At the October termj 1890, of the Circuit Court, on motion of appellant, the court set aside the judgment and permitted appellant to interpose a defense. The cause was not tried at that term and when called at the next subsequent term, it was discovered that the papers, together with the note, were misplaced and could not be found. It was then stipulated that copies should be filed and the cause tried without prejudice to either party. A trial by a jury was had, resulting in a verdict in favor of appellee for $1,004, upon which the court, after overruling a motion for a new trial, entered judgment. The defense interposed was, that the note was a forgery. Appellee and his son testified that he loaned $800 to appel. lant on the day on which the note is dated and that the note was executed for the loan. Appellant denied the execution of the note, and denied that he borrowed the money. The other evidence heard, related to the financial circumstances of the parties, the ability of appellees to furnish that amount of money, the needs of appellant to borrow, and an alibi on the day of the date of the note. None of the evidence except that upon the execution of the note was of a conclusive character. Nor was there a preponderance in appellant’s favor. The jury and the court, below, were better able to judge of the credibility of the, witnesses than we are. In a case where the disputed questions of fact have been fairly presented to the jury and they have not been led astray by a defective instruction or some other error of the trial court, their finding will not be disturbed by this court unless it is apparent that they have been actuated by passion or prejudice, or labored under a misapprehension of the facts. Where the evidence is conflicting it is their peculiar province to reconcile it as far as possible and determine where the truth is. We see no error in the instructions. A mistake was made by the jury in computing interest on the note. The verdict should have been for $999.14; but appellee has remitted in this court $4.86. Judgment will therefore be affirmed for the amount of $999.14 and judgment on appellee for the costs of this court.